UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    XINGRU LIN,
         Plaintiff
         v.                                                Civil Action No. 16-645 (CKK)
    DISTRICT OF COLUMBIA, et al.,
         Defendants

                                  MEMORANDUM OPINION
                                     (August 2, 2017)

         Plaintiff, a bus company ticket agent, alleges that the District of Columbia Metropolitan

Police Department (“MPD”) violated her rights in various different ways during four separate

encounters between December 2015 and April 2016. Pending before the Court is Defendant

District of Columbia’s [20] Motion for Partial Dismissal, or in the Alternative Partial Summary

Judgment. Upon consideration of the pleadings, 1 the relevant legal authorities, and the record as

a whole, the Court will GRANT-IN-PART and DENY-IN-PART Defendant’s motion. The

Court will dismiss Plaintiff’s claim under 42 U.S.C. § 1983 against the District of Columbia, as

well as Plaintiff’s negligence and malicious prosecution claims. However, the Court will not

dismiss Plaintiff’s intentional infliction of emotional distress or negligent training and

supervision claim.




1
  The Court’s consideration has focused on the following documents:
    • Def.’s Mot. for Partial Dismissal, or in the Alternative Partial Summary Judgment
        (“Def.’s Mot.”), ECF No. 20;
    • Pl.’s Opp’n to Def.’s Mot. for Partial Dismissal, or in the Alternative Partial Summary
        Judgment (“Pl.’s Opp’n”), ECF No. 21; and
    • Def.’s Reply to Pl.’s Opp’n to Def.’s Mot. for Partial Dismissal, or in the Alternative
        Partial Summary Judgment (“Def.’s Reply”), ECF No. 22.
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).
                                                  1
                                        I. BACKGROUND

A. Factual Allegations

       Plaintiff works as a ticket agent for a bus company called Focus Travel Agency in

Washington, D.C. See Pl.’s Am. Compl. for 1983 Civil Rights Violation, Conspiracies to Violate

Civil Rights, False Arrests and Personal Injuries, ECF No. 16 (“Am. Compl.”), ¶ 30. She works

the night shift, and her duties include selling tickets and checking the tickets of passengers. Id.

¶¶ 18, 30. She is of Chinese decent and “can barely speak English, although she understands

some.” Id. ¶ 8.

       Plaintiff’s Amended Complaint contains allegations regarding four different encounters

with the MPD that took place between December 2015 and April 2016. Plaintiff states that she

“has experienced all the four unfortunate incidents within six-months,” including “two arrests

within such a short period of time,” and that she is accordingly “extremely anxious whenever she

sees an MPD officer.” Id. ¶ 118. She “believes that she did not have any right[s] in this country

and [is] afraid to be arrested again,” and feels “threatened by the D.C. MPD all the time.” Id.

Plaintiff alleges that “[a]t no time did [she] commit any offense in violation of the laws of” the

District of Columbia or the United States, and that accordingly all of the arrests, detentions and

uses of force described below were without legal cause. Id. ¶¶ 122-24. Plaintiff claims that all

Defendants acted willfully, recklessly, and with disregard to Plaintiff’s rights, and that “[t]he

actions and conduct of the defendant officers and D.C. MPD are the result of a policy, practice,

custom and deliberate indifference on the part of Defendant Washington, D.C. and individual

officers and D.C. M.P.D.” Id. ¶ 13.




                                                  2
   1. The December 2015 Incident

       According to the Amended Complaint, Plaintiff alleges that in mid-December 2015 she

got into a dispute with a customer who “cussed Plaintiff out.” Id. ¶¶ 63-65. Plaintiff refused to

sell the customer a ticket, but he nonetheless continued to attempt to board a bus. Id. The

would-be passenger called the police. Id. ¶ 66.

       Plaintiff alleges that two officers interviewed the individual who had called them and

then ordered Plaintiff to sell him a bus ticket. Id. ¶ 67. Plaintiff refused. Id. ¶ 68. Plaintiff

demanded a Chinese police officer be present, and eventually a female Chinese officer was

called to the scene. Id. ¶ 72. She instructed Plaintiff that Plaintiff had to show the police officers

the video tape of what had occurred, or the bus would not be allowed to leave. Id. ¶ 73. Plaintiff

did so, and the officers agreed that she had done nothing wrong. Id. ¶¶ 74-75. In the meantime,

however, the bus was delayed leaving for almost two hours. Id. ¶ 76.

       Plaintiff filed a complaint with the D.C. police department, but was given “a whole array

of lame excuses” from a supervisor, including that the officers involved were junior traffic

officers, were not familiar with proper procedure, and “did not know anything about

Chinatown.” Id. ¶¶ 77-78. The supervisor promised to provide a patrol in the area, but that

patrol allegedly only lasted for two weeks. Id. ¶¶ 78-79.

   2. The February 15, 2016 Arrest

       On February 15, 2016, Plaintiff alleges that a drunk woman boarded a bus without

paying. Id. ¶ 31. Plaintiff asked the woman to leave. Id. The woman initially left, but then

continued to attempt to sneak onto the bus multiple times. Id. ¶ 32. Eventually, defeated, the

apparently drunken woman sat on the steps of a nearby building and “curs[ed] Plaintiff

continuously.” Id. Plaintiff then took the woman’s photograph with a cell phone “for the



                                                   3
company’s records[s].” Id. ¶ 33. The woman, not pleased at having been photographed, chased

and assaulted Plaintiff. Id. ¶¶ 34-35. Both women called the police. Id. ¶ 36.

       Plaintiff alleges that when the “D.C. MPD finally sent some officer,” he was a “white

male” and “could not communicate with Plaintiff.” Id. ¶ 37. Other officers quickly arrived on

the scene. Id. ¶ 38. One, “a African American male officer (Officer X),” grabbed Plaintiff’s

hand as she was trying to make another 911 call. Id. ¶ 39. Officer X and another male officer

(Officer Y) then pushed Plaintiff against a wall and then down onto the floor. Id. ¶ 40. One of

the officers (Officer Z) stepped on Plaintiff’s back and two others (Officers X and Y) twisted

Plaintiff’s arms “in the back.” Id. The officers then picked Plaintiff up off the ground and

“forced Plaintiff to sit on the chairs in the waiting room, still with hand-cuffed behind her back.”

Id. ¶ 41. Plaintiff alleges that during this time—approximately 15-20 minutes—there was no

MPD officer who spoke Chinese, and no one asked her if she spoke English. Id. ¶¶ 42, 48. An

interpreter was provided after 15 or 20 minutes. Id. ¶ 48.

       Plaintiff alleges she was upset and experienced pain. Id. ¶ 43. Plaintiff also alleges her

constitutional rights were violated when one officer placed his card into her jacket pocket, briefly

took it back out and then put it back in. Id. ¶ 45. Plaintiff claims that “officers X, Y and Z[ ]

conducted unlawful arresting, maliciously prosecuting and using excessive and unreasonable

force,” and that “[t]he actions and conduct of the Defendant officers are the result of a policy,

practice, custom, and deliberate indifference on the part of Defendant MPD of D.C.” Id. ¶ 46.

       Eventually, a “higher-ranking officer/sergeant” (Sergeant A) arrived, reviewed video of

the incident and “confirmed that Plaintiff was not the aggressor.” Id. ¶¶ 49-50. As a result,

Plaintiff’s handcuffs were removed. Id. ¶ 50. However, after Plaintiff “took paper and pen to

take police officer badge numbers,” the officers placed her back in handcuffs, falsely claiming



                                                  4
that she was “assaulting” the officers. Id. ¶¶ 51-53. Plaintiff was subsequently arrested and

charged with three counts of assaulting a police officer. Id. ¶ 54. Plaintiff claims this charge is

“false[ ] and malicious[ ].” Id. ¶ 119. At the police station, Plaintiff was searched and then

locked up without the assistance of a Chinese interpreter. Id. ¶ 55. A Chinese translating officer

later helped Plaintiff write a statement of the events. Id. ¶ 56.

        The police officers then sent Plaintiff to a hospital to have her injuries checked. Id. ¶ 57.

Plaintiff alleges that she was sent with two “white male officers,” (Officers B and C) who were

present while a doctor or nurse examined her. Id. ¶¶ 57-58. No female officers were present. Id.

¶ 2. Plaintiff was embarrassed and humiliated by this event, because she had never before been

unrobed in front of a man other than her husband. Id. ¶ 58. Plaintiff complains that she was

never informed what hospital she had been taken to and did not receive any paperwork from the

hospital. Id. ¶ 2. Plaintiff then spent the night in jail. Id. ¶ 61. The next morning, February 16,

2016, Plaintiff went to the Superior Court of the District of Columbia, where she was “finally

released because of ‘No Paper.’” Id. ¶¶ 61-62. In sum, Plaintiff was detained for almost 19

hours. Id. ¶ 62.

    3. The April 6, 2016 Incident

        On April 6, 2016, two “would-be robbers” came into the bus company’s basement office

and ordered Plaintiff to open the door to the booth where she was stationed. Id. ¶ 80. Plaintiff

was frightened but refused to open the door. Id. ¶ 82. She shouted “911 coming,” which caused

the individuals to flee the scene. Id. ¶ 83. Plaintiff did not call the police during this incident.

Id. ¶ 84.

        Plaintiff did however call the police—via the “D.C. M.P.D. Asian Liaison office”—after

the individuals left. Id. ¶ 85. The police came, but did not review the videotape of the incident,



                                                   5
and simply asked Plaintiff “What do you want us to do?” Id. ¶ 86. The officers told Plaintiff

that “they could do nothing other than issue citations.” Id. Plaintiff alleges that, in stark contrast

to how she was treated “like a real criminal” during the February 15, 2016 incident, the police

did not show any real effort to pursue these suspects. Id. She also alleges that the “MPD did not

pay attention to her report as a form of retaliation and reprisal.” Id. More generally, Plaintiff

alleges that the MPD does not patrol the area around her business from midnight to 4:00 a.m.,

takes too long to respond to Plaintiff’s calls, and that Plaintiff has to rely on English-speaking

intermediaries to get the police’s attention. Id. ¶¶ 87-88.

   4. The April 12, 2016 Incident

       On April 12, 2016, Plaintiff refused to allow a customer to board a bus with an expired

ticket. Id. ¶¶ 89-91. The customer “dashed up to the bus” regardless. Id. ¶ 91. He eventually

left the bus voluntarily, but said he would call the police. Id.

       When Plaintiff returned to her office later that day, a police officer, (Officer E) was

waiting and told Plaintiff she needed to come with him to submit a report. Id. ¶¶ 93-94. Officer

E ignored Plaintiff’s request for a Chinese translator and did not ask her if she spoke English. Id.

¶¶ 95-96. He also refused to view the bus company’s close-circuit video, and refused to listen to

a tenant from above the bus company office who offered to act as an interpreter. Id. ¶¶ 97-98.

Plaintiff, feeling “under the pressure,” agreed to go to the police station with the officer and his

female partner (Officer F). Id. ¶¶ 100-01. When she was leaving the office waiting area with the

officer, however, he allegedly handcuffed Plaintiff without giving any explanation or reading

Plaintiff Miranda warnings. Id. ¶¶ 9-10, 101-02. Officer F allegedly searched Plaintiff in public

before putting her in the police cruiser. Id. ¶ 7. Plaintiff alleges that Officers E and F did not

have an arrest warrant. Id.



                                                  6
        Plaintiff was interviewed at the police station about the incident, but complains that the

interview was insufficient, used only a telephonic interpreter, and otherwise was “lopsided with

complaining witness, not one word from Plaintiff at all.” Id. ¶ 104. Plaintiff also complains that

the police officers did not appropriately convey to her why she had been arrested, took too long

to tell her when she would be allowed to leave, only allowed her to make a local phone call, did

not provide a Chinese interpreter so that Plaintiff could understand her right to use the phone,

was told to sign a form she didn’t understand, and did not give Plaintiff certain police officers’

names and badge numbers when requested. Id. ¶¶ 105-111.

        As a result of this arrest, Plaintiff was issued a citation to come to court on May 12, 2016.

Id. ¶ 113. Plaintiff was detained for approximately two hours and had to pay for a taxi “out of

her own funds” to get back to her office. Id. ¶¶ 11, 114. Plaintiff alleges that her resulting arrest

record will create issues for her travelling to China to visit relatives. Id. ¶ 117. She has

experienced such difficulties as a result of prior citations. Id.

B. Causes of Action

        Plaintiff’s Amended Complaint contains a number of counts, which purport to assert a

long list of causes of action. Plaintiff asserts causes of action for: “Violation of civil rights: 42

U.S.C. 1983,” “Violation of Plaintiff’s Constitutional Rights, including but not limited to, First

Amendment, Fourth Amendment and Fifth Amendment; Due Process and Equal Protection,”

“PERSONAL INJURY AGAINST ALL DEFENDANTS, including officer X.Y.Z., Sgt. A, B&C

and E & F,” “False Arrest and Imprisonment,” “Intentional Infliction of Emotional Distress,”

“Negligence,” “District of Columbia: Gross Negligence and/or Negligence,” “District of

Columbia: Negligent Supervision, Training, and Maintenance or Personnel” and “Retaliatory

prosecution.” Id. ¶¶ 127-183.



                                                   7
C. Procedural History

        Plaintiff originally filed this case in the Superior Court of the District of Columbia, and it

was removed to this Court by Defendant District of Columbia. Notice of Removal, ECF No. 1.

Defendant then promptly filed a partial motion to dismiss. See Def. District of Columbia’s

Motion for Partial Dismissal of the Complaint, ECF No. 7. Before the Court could rule on

Defendant’s motion, however, Plaintiff filed a Motion for Leave to File an

Amended/Supplemental Complaint, seeking to add allegations to her complaint concerning

additional encounters Plaintiff has had with the MPD. ECF No. 13. The Court granted

Plaintiff’s motion to amend, and Defendant has now filed the pending motion targeted at

Plaintiff’s Amended Complaint. Defendant’s motion, which seeks to dismiss several of the

causes of actions listed in the Amended Complaint, has been fully briefed and is ripe for

resolution.

                                      II. LEGAL STANDARDS

A. Failure to State a Claim under Rule 12(b)(6)

        Pursuant to Federal Rule 12(b)(6), a party may move to dismiss a complaint on the

grounds that it “fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). “[A] complaint [does not] suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557 (2007)). Rather, a complaint must contain sufficient factual

allegations that, if accepted as true, “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.



                                                    8
B. Summary Judgment under Rule 56

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The mere existence of some factual dispute is insufficient on its own to bar

summary judgment; the dispute must pertain to a “material” fact. Id. Accordingly, “[o]nly

disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). Nor may summary judgment be avoided based on just any disagreement as to

the relevant facts; the dispute must be “genuine,” meaning that there must be sufficient

admissible evidence for a reasonable trier of fact to find for the non-movant. Id.

                                        III. DISCUSSION

       Defendant moves to dismiss several of Plaintiff’s claims. Specifically, Defendant moves

to dismiss Plaintiff’s (A) 42 U.S.C. § 1983 claim against the District of Columbia, (B)

negligence claim, (C) malicious prosecution claim, (D) intentional infliction of emotional

distress claim, and (E) negligent supervision and training claim. The arguments in support of

Defendant’s request to dismiss each of these claims are distinct, and the Court will address each

separately in turn.

A. Plaintiff’s Section 1983 Claim

       As an initial matter, the Court will dismiss Plaintiff’s cause of action under 42 U.S.C. §

1983 against the District of Columbia for failure to state a claim. Section 1983 states that:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress . . .

                                                  9
42 U.S.C. § 1983.

       Plaintiff’s Amended Complaint contains numerous factual allegations about the conduct

of various different individual MPD officers employed by the District of Columbia, but the

District “cannot be held liable under § 1983 on a respondeat superior theory.” Monell v. Dep’t

of Soc. Servs. of City of N.Y., 436 U.S. 658, 691 (1978). Instead, “[t]o state a claim under § 1983

against the District, a plaintiff ‘must allege not only a violation of [her] rights under the

Constitution or federal law, but also that the municipality’s custom or policy caused the

violation.” Trimble v. D.C., 779 F. Supp. 2d 54, 57 (D.D.C. 2011) (quoting Warren v. D.C., 353
F.3d 36, 38 (D.C. Cir. 2004)). Plaintiff must allege an “‘affirmative link,’ such that a municipal

policy was the ‘moving force’ behind the constitutional violation.” Baker v. District of

Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (citation omitted).

       Plaintiff has not pled any facts that would plausibly suggest that the alleged violations of

her constitutional rights, which were committed by various different MPD officers, were caused

by any custom or policy of the District. The nearest Plaintiff comes are conclusory allegations

that these various officers were acting “under color of state law” and that “[t]he actions and

conduct of the defendant officers and D.C. MPD are the result of a policy, practice, custom and

deliberate indifference on the part of Defendant Washington, D.C. and individual officers and

D.C. MPD.” Am. Compl. ¶¶ 13, 24, 27, 46, 128. But conclusory allegations of this sort are not

sufficient. “The mere assertion that the police officer ‘was acting fully within the scope of his

employment and pursuant to the policies of defendant . . .’ is not specific enough to withstand

dismissal,” where plaintiff points “to no rule, procedure or policy of the District which would

require or even permit the alleged unconstitutional actions.” Miller v. Barry, 698 F.2d 1259,

1261 (D.C. Cir. 1983); see also Patrick v. D.C., 179 F. Supp. 3d 82, 88 (D.D.C. 2016)



                                                  10
(dismissing complaint that “merely assert[ed] that the police officers were acting in accordance

with District custom”); Haight v. O'Bannon, 102 F. Supp. 3d 179, 182 (D.D.C. 2015) (dismissing

section 1983 claim where plaintiff “merely speculat[ed] that some unknown MPD policy or

custom might have been the moving force behind her injuries” because “[s]uch conclusory

allegations that merely recite the legal standard fall short of the requirements for pleading

municipal liability.”); Maldonado v. D.C., 924 F. Supp. 2d 323, 331 (D.D.C. 2013) (dismissing

section 1983 claim against the District based on allegations that “recite legal conclusions, not

facts”); Trimble, 779 F. Supp. 2d at 59 (“merely speculating that an unidentified policy and

uncorroborated practice or custom exists without providing any factual heft to support the

allegation is insufficient to state a claim under § 1983”).

       In her opposition to Defendant’s motion to dismiss, Plaintiff attempts to resolve this

inadequacy in her Amended Complaint by referencing various other unrelated court cases or

complaints against the District of Columbia. Pl.’s Opp’n at 1-3. This attempt fails for a number

of reasons. As an initial matter, these allegations are absent from Plaintiff’s Amended

Complaint, and Plaintiff, who is represented by counsel, may not amend her pleadings through

her opposition. See Williams v. Donovan, 219 F. Supp. 3d 167, 177-78 (D.D.C. 2016) (“Where a

plaintiff fails to include allegations in her complaint, she may not amend her complaint via the

briefs in opposition to a motion to dismiss.”). More fundamentally, the unsurprising existence of

other claims against the District, which do not appear to be factually related to this case in any

way and span over a period of ten years, simply does not demonstrate that Plaintiff’s injuries in

this case were caused by any policy or custom of the District. See York v San Pablo, 626 F Supp

34 (N.D. Cal. 1985) (holding that plaintiff could not show any systematic policy of violence

where “the incidents appeared to be discreet occurrences involving several different officers.”).



                                                 11
        Plaintiff also argues in her opposition that “Defendant also can be found with municipal

liability based on a failure to train, supervise or discipline.” Pl.’s Opp’n at 3. Plaintiff is correct

in theory. However, “[o]nly where a failure to train reflects a ‘deliberate’ or ‘conscious’ choice

by a municipality—a ‘policy’ as defined by our prior cases—can a city be liable for such a

failure under § 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989); Dorman v.

D.C., 888 F.2d 159, 165 (D.C. Cir. 1989) (holding that section 1983 claim could not survive on

the basis of a failure to train where “there [was] no evidence of a conscious choice or a policy of

deliberate indifference.”) (emphasis in original); Hawkins v. Lanier, 605 F. Supp. 2d 291, 295

(D.D.C. 2009) (rejecting argument that plaintiff had stated claim for municipal liability by

alleging “inadequacy of police training” because although plaintiff had alleged inadequate

training or supervising, she did not allege that this represented “city policy”).

        Here, at most, Plaintiff alleges that she encountered several poorly trained officers. She

has not alleged that this was the result of any deliberate indifference, choice or policy on the

District’s behalf. The only suggestion the Court can discern of any training-related policy in any

of Plaintiff’s pleadings is Plaintiff’s statement that the “law mandates” officers “provid[e] timely

language access” to non-English speaking citizens, and that they “follow[ ] proper procedure to

arrest suspects.” Pl.’s Opp’n at 4. But these alleged policies do not help Plaintiff’s claim. To

the contrary, if anything, they suggest that the officers who allegedly violated Plaintiff’s rights

were acting in violation of the District’s policies. In other words, as the government argues,

“Plaintiff is alleging that the MPD officers in this case failed to follow proper MPD policy, not

that there is anything wrong with the MPD policy itself.” Def.’s Reply at 2; see also Davis v.

D.C., 800 F. Supp. 2d 28, 35 (D.D.C. 2011) (holding that plaintiff had failed to plead a section

1983 claim based on an identified policy because “the plaintiff states that the officers’ actions



                                                  12
occurred ‘in violation of’ the District’s police regulations . . . indicating that the cited policy was

not in any way the ‘moving force’ behind the alleged violations.”). Because failure to train is

only actionable under section 1983 if it reflects a municipal policy, which is not alleged here,

Plaintiff’s failure to train argument fails. Accordingly, Plaintiff’s section 1983 claim against the

District of Columbia will be dismissed for failure to state a claim.

B. Plaintiff’s Negligence Claim

        The Court will also dismiss Plaintiff’s negligence claim pursuant to the public duty

doctrine. “Under that doctrine, a government and its agents owe no duty to provide public

services to particular citizens as individuals.” Hines v. D.C., 580 A.2d 133, 136 (D.C. 1990).

“Instead, absent some ‘special relationship’ between the government and the individual, the

District’s duty is to provide public services to the public at large.” Id. Absent any such duty,

Plaintiff’s negligence claim fails as a matter of law.

        The Court is not persuaded by Plaintiff’s argument that she has developed a “special

relationship” with the MPD. “The threshold for establishing a special relationship is very high.”

Jefferies v. D.C., 917 F. Supp. 2d 10, 33 (D.D.C. 2013) (citing Trifax Corp. v. D.C., 53 F. Supp.
2d 20, 30 (D.D.C. 1999)). As relevant to Plaintiff’s argument, one way that an individual can

establish a special relationship is by demonstrating that there was some direct or continuing

contact between herself and the relevant government official, and that she justifiably relied on

that relationship. Snowder v. District of Columbia, 949 A.2d 590, 604 (D.C. 2008). To establish

justifiable reliance, “[t]he plaintiff must specifically act . . . or refrain from acting . . . in such a

way as to exhibit particular reliance upon the actions of the police in providing personal

protection.” Morgan v. D.C., 468 A.2d 1306, 1315 (D.C. 1983).




                                                    13
       Plaintiff has not made this showing. In this case, Plaintiff merely argues that “there were

prior contacts between D.C. MPD police officers and Plaintiff on numerous occasions” and that

“[t]hese facts created a special relationship as an exception to the public duty doctrine.” Pl.’s

Opp’n at 9. As an initial matter, the Court is not convinced that the four instances at issue in this

case, which span multiple months and involve various different police officers, are sufficient to

establish the sort of “continuing contact” envisioned by this exception. Moreover, Plaintiff

certainly cannot demonstrate that she came to justifiably rely on her relationship with these

police officers as a result of these contacts. To the contrary, Plaintiff alleges that she found the

officers’ conduct negligent or otherwise wrongful. Because the special relationship exception to

the public duty doctrine does not apply here, Plaintiff’s negligence claim must be dismissed.

C. Plaintiff’s Malicious Prosecution Claim

       Next, the Court will also dismiss Plaintiff’s claim for malicious prosecution. To state a

claim for malicious prosecution, Plaintiff must plead the following: “(a) a criminal proceeding

instituted or continued by the defendant against the plaintiff, (b) termination of the proceeding in

favor of the accused, (c) absence of probable cause for the proceeding, and (d) ‘Malice,’ or a

primary purpose in instituting the proceeding other than that of bringing an offender to justice.”

DeWitt v. D.C., 43 A.3d 291, 296 (D.C. 2012) (quoting Jarett v. Walker, 201 A.2d 523, 526

(D.C. 1964)).

       Here, Plaintiff has not pled that there was a decision in her favor in any criminal

proceeding. To establish this element of a malicious prosecution claim, “the termination must

reflect on the merits of the underlying action.” Brown v. Carr, 503 A.2d 1241, 1245 (D.C.

1986). As discussed above, Plaintiff alleges that she was arrested but that her case was

immediately “no papered” and she was released. It is true that in some cases, “[d]ismissal for



                                                 14
failure to prosecute has been held to be a favorable termination where the facts of the case

indicate that such a disposition reflects on the innocence of the defendant in the underlying suit,”

but no such facts have been alleged here. Plaintiff has accordingly not stated a claim for

malicious prosecution. See Kenley v. D.C., 83 F. Supp. 3d 20, 42 (D.D.C. 2015) (dismissing

malicious prosecution claim where “the prosecutor moved to dismiss the criminal charges after a

few months” because “[m]erely alleging that criminal charges were dismissed is . . . insufficient

to plead that the underlying case was favorably terminated.”); Harris v. D.C., 696 F. Supp. 2d at

123, 133-34 (dismissing malicious prosecution claim where “the prosecutor dismissed Plaintiff’s

criminal charges” because “Plaintiff has failed to allege any facts that, if proven, would

demonstrate that termination was on the merits.”); Rice v. D.C., 626 F. Supp. 2d 19, 24–25

(D.D.C. 2009) (dismissing malicious prosecution claim where plaintiff could not “show that the

underlying criminal proceeding terminated in his favor” because although “the underlying case

was dismissed by the District there was no resolution based on the merits.”).

D. Plaintiff’s Intentional Infliction of Emotional Distress Claim

       Although a close call, the Court will not dismiss Plaintiff’s intentional infliction of

emotional distress (“IIED”) claim at this time. In the District of Columbia, “[t]he tort of

intentional infliction of emotional distress consists of (1) ‘extreme and outrageous’ conduct on

the part of the defendant which (2) intentionally or recklessly (3) causes the plaintiff ‘severe

emotional distress.’” Kotsch v. D.C., 924 A.2d 1040, 1045 (D.C. 2007) (quoting Waldon v.

Covington, 415 A.2d 1070, 1076 (D.C. 1980)). “As to the first element, ‘[l]iability has been

found only where the conduct has been so outrageous in character, and so extreme in degree, as

to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.’” Id. at 1045-46 (quoting Restatement (Second) of Torts §



                                                 15
46, cmt. d (1965)). “In general, ‘a case of intentional infliction of emotional distress is made out

only if the recitation of the facts to an average member of the community would arouse his

resentment against the actor, and lead him to exclaim ‘Outrageous!’” Larijani v. Georgetown

Univ., 791 A.2d 41, 44 (D.C. 2002) (quoting Homan v. Goyal, 711 A.2d 812, 818 (D.C. 1998)).

       Defendant argues that Plaintiff’s IIED claim should be dismissed because she has not

alleged sufficiently “extreme and outrageous” conduct. It is true that not every rough arrest or

unfortunate interaction with police officers gives rise to an IIED claim. See, e.g., Johnson v.

Paragon Sys., Inc., 195 F. Supp. 3d 96, 99 (D.D.C. 2016) (granting motion to dismiss IIED claim

based on allegations that plaintiff “was handcuffed for up to two hours” and threatened with

criminal action); Cotton v. D.C., 541 F. Supp. 2d 195, 206 (D.D.C. 2008) (“[t]he court cannot

conclude that a police officer’s handcuffing a person . . . even if based on a mistaken assumption

that she was a threat, ‘goes beyond all possible bounds of decency,’ is ‘atrocious, and utterly

intolerable in a civilized community.’”); Black v. D.C., 466 F. Supp. 2d 177, 180 (D.D.C. 2006)

(granting motion to dismiss IIED claim based on arrest plaintiff appeared to claim was unfair,

where plaintiff was held overnight and his case was not papered).

       On the other hand, allegations of particularly egregious and improper police conduct have

in past cases served as the basis for IIED claims that survived the pleading stage. See, e.g.,

Daniels v. D.C., 894 F. Supp. 2d 61, 68 (D.D.C. 2012) (declining to dismiss IIED claim based on

allegations that officers “pushed, shoved, and jerked” plaintiff, subjected her to a violent ride in a

police car, and cursed at her, even after plaintiff informed the officers that she was pregnant, and

plaintiff eventually needed to be hospitalized to stabilize her pregnancy); Liser v. Smith, 254 F.

Supp. 2d 89, 106 (D.D.C. 2003) (stating that allegations “that Detective Smith and his fellow

officers recklessly and intentionally fabricated facts in order to support his unjustified arrest and



                                                 16
continued detention . . . are sufficient to state a claim of intentional infliction”) (internal

modification omitted); Amons v. D.C., 231 F. Supp. 2d 109, 118 (D.D.C. 2002) (declining to

dismiss IIED claim based on allegation that “police officers unlawfully entered and searched

[plaintiff’s] home without justification, that the police officers killed his pet dog in his home,”

“that they detained him for twenty-two hours” and that they “failed to secure his home after his

arrest causing the loss of his property valued in excess of $6,000.”).

        One particularly relevant example of such a case is Chen v. D.C., 256 F.R.D. 267 (D.D.C.

2009) (Friedman, J.). In Chen, the court denied an MPD officer’s motion to dismiss plaintiff’s

IIED claim where plaintiff alleged that the officer “detained her without cause on a street in the

District of Columbia’s Chinatown neighborhood in the early morning hours,” based on the

“mistaken belief that [plaintiff] had failed to pay a $60 bill at a local Red Roof Inn.” Id. at 269.

The plaintiff in Chen alleged that the officer “shouted at her, grabbed her left arm, pushed her

across the street, ‘slammed’ her on the hood of a car and handcuffed her.” Id. Plaintiff “was then

placed into a police car and transported against her will to a Red Roof Inn,” where two officers

watched as plaintiff “was searched by a male officer and relieved of $60.” Id. at 273.

“Throughout this ordeal, [plaintiff] pleaded for help (or at least for an interpreter), but neither

request was granted.” Id. “Finally, she was released without any formal proceedings.” Id. The

Court concluded that plaintiff had adequately stated a claim for IIED.

        The Court concludes that Plaintiff’s allegations here are similarly sufficient to establish

the extreme and outrageous conduct element of an IIED claim at the pleading stage. Among

numerous other things, Plaintiff alleges that police officers used excessive force while detaining

her on February 15, 2016. The officers allegedly pushed her against a wall and then down onto

the floor, stepped on her back, and twisted her arms before eventually handcuffing her.



                                                   17
According to Plaintiff, the police officers then realized that they were mistaken and that Plaintiff

was not actually at fault for the incident that night, and temporarily released her. However, upon

learning that Plaintiff intended to file complaints against them, Plaintiff alleges that the officers

fabricated the claim that Plaintiff “assaulted” them and arrested her. Plaintiff was eventually

taken to the hospital for her injuries, where she was forced to undress in front of male police

officers. Plaintiff also alleges that she was forced to spend the night in jail before her case was

“no-papered.”

       Certainly, the development of the factual record in this case may demonstrate that the

conduct complained of was not, in fact, sufficiently extreme or outrageous to establish an IIED

claim. However, accepting all of the allegations in Plaintiff’s Amended Complaint as true and

granting her all reasonable inferences, the Court concludes that it would be inappropriate to

dismiss her IIED claim at this time for the reasons raised by the Defendant.

E. Plaintiff’s Negligent Supervision and Training Claim

       Finally, Defendant moves to dismiss Plaintiff’s claim for negligent supervision and

training for failure to comply with D.C. Code § 12-309. This is the only argument Defendant

raises for dismissing this claim, and the Court rejects it. Section 12-309 states, with certain

exceptions not relevant here, that:

       an action may not be maintained against the District of Columbia for unliquidated
       damages to person or property unless, within six months after the injury or damage
       was sustained, the claimant, his agent, or attorney has given notice in writing to the
       Mayor of the District of Columbia of the approximate time, place, cause, and
       circumstances of the injury or damage.

D.C. Code § 12-309(a). Section 12-309 “is designed to ‘(1) protect the District of Columbia

against unreasonable claims and (2) to give reasonable notice to the District of Columbia so that

the facts may be ascertained and, if possible, deserving claims adjusted and meritless claims

resisted.’” Gaskins v. D.C., 579 A.2d 719, 721 (D.C. 1990) (quoting Pitts v. District of
                                                  18
Columbia, 391 A.2d 803, 807 (D.C. 1978)). With respect to the “cause” element, “notice would

be sufficient ‘if it recites facts from which it could be reasonably anticipated that a claim against

the District might arise.’” Washington v. D.C., 429 A.2d 1362, 1366 (D.C. 1981) (quoting Pitts,
391 A.2d at 809). With respect to the “circumstances” element, “the circumstances must be

detailed enough for the District to conduct a prompt, properly focused investigation of the

claim.” Id. Compliance with section 12-309 is a necessary prerequisite “[t]o maintain[ing] a tort

action for damages against the District of Columbia.” Kirkland v. D.C., 70 F.3d 629, 632 (D.C.

Cir. 1995).

       Defendant concedes that Plaintiff filed three separate statements pursuant to section 12-

309, which “detail Plaintiff’s factual allegations and suggest claims of assault, battery, false

arrest and civil rights violations,” but argues that the statements did not provide sufficient notice

that Plaintiff intended to assert a negligent supervision or training claim in particular. Defs.’

Mot. at 14-15. The Court disagrees. Plaintiff’s notices describe in some detail her complaints

about the conduct of the MPD officers at issue, state that a “supervisor” told Plaintiff that the

officers’ misconduct was a result of the officers not being “familiar with proper procedure” and

assert that “D.C. MPD should have an obligation to train their officers well.” Id., Ex. 1 at 5.

Although the Court acknowledges that Plaintiff’s notices, like her complaint, are not a model of

clarity, the District of Columbia Court of Appeals “has long held that ‘although strict compliance

with § 12-309’s requirement that timely notice be given to the District is mandatory, greater

liberality is appropriate with respect to the content of the notice.’” Enders v. D.C., 4 A.3d 457,

468 (D.C. 2010) (quoting Wharton v. District of Columbia, 666 A.2d 1227, 1230 (D.C. 1995)).

“[W]here the District is given facts that would allow it to comprehend through a reasonable

investigation the circumstances underlying the claim, the notice is sufficient.” Id. The Court



                                                 19
finds that Plaintiff’s multiple notices were at least sufficient to allow the District to be able to

anticipate and comprehend the circumstances underlying Plaintiff’s negligent training and

supervision claim. Accordingly, the Court will not dismiss this claim for failure to comply with

section 12-309.

                                         IV. CONCLUSION

        For the foregoing reasons, the Court GRANTS-IN-PART and DENIES-IN-PART

Defendant’s Motion for Partial Dismissal. The Court dismisses Plaintiff’s section 1983 claim

against the District of Columbia, as well as Plaintiff’s negligence and malicious prosecution

claims. The Court does not dismiss Plaintiff’s IIED or negligent supervision and training claims.

An appropriate Order accompanies this Memorandum Opinion.

                                                           /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge




                                                  20